Case 2:20-cv-02291-DOC-KES Document 158 Filed 08/06/20 Page 1 of 14 Page ID #:2345




   1   Carol A. Sobel (SBN 84483)
       LAW OFFICE OF CAROL A. SOBEL
   2   725 Arizona Ave.
   3   Santa Monica, California 90401
       Tel: (31) 393-3055
   4
       Email: carolsobel@aol.com
   5
   6
       Shayla R. Myers (SBN 264054)                Catherine Sweetser (SBN 271142)
       LEGAL AID FOUNDATION                        SCHONBRUN SEPLOW HARRIS &
   7   OF LOS ANGELES                              HOFFMAN, LLP
   8   7000 S. Broadway                            11543 W. Olympic Blvd.
       Los Angeles, CA 90003                       Los Angeles, CA 90064
   9
       Tel: (213) 640-3983                         Tel: (310) 396-0731
  10   Email: smyers@lafla.org                     Email: catherine.sdshhh@gmail.com
  11
       Attorneys for Intervenors Los Angeles
  12   Community Action Network and
  13   Los Angeles Catholic Worker
  14                  UNITED STATES DISTRICT COURT
  15        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  16
                                           )   CASE NO. 20-CV-02291-DOC-KES
  17                                       )
  18   LA ALLIANCE FOR HUMAN               )   Hon. David O. Carter
       RIGHTS, et al.                      )   Courtroom 1
  19                  Plaintiff(s),        )
  20                                       )
                   vs.                     )   INTERVENORS’ STATUS REPORT IN
  21
                                           )   ADVANCE OF AUGUST 7, 2020 STATUS
  22   City of Los Angeles, et. al.        )   CONFERENCE
  23
                          Defendant(s).    )
                                           )   Status Conference: August 7, 2020
  24                                       )   Time:              10:00 a.m.
  25                                       )   Location:          200 N. Spring St.
                                           )
  26                                       )
  27                                       )
  28


                                                1
                         STATUS REPORT IN ADVANCE OF STATUS CONFERENCE
Case 2:20-cv-02291-DOC-KES Document 158 Filed 08/06/20 Page 2 of 14 Page ID #:2346



 1      Intervenors Los Angeles Community Action Network and Los Angeles Catholic
 2   Worker respectfully submit the following status report in advance of status
 3   conference on August 7, 2020, which this Court has scheduled to discuss the City and
 4   County’s agreement to fund approximately 6,700 new “housing and shelter
 5   opportunities” in Los Angeles in the next 18 months.
 6          In June, the City and County of Los Angeles reached a significant agreement, at
 7   the direction of this Court, to fund and create a significant number of new “housing
 8   and shelter opportunities” at a time when the City needs those resources the most. See
 9   Dkt. 136. Intervenors applaud the City and County’s progress towards reaching an
10   agreement about those resources. Intervenors are also heartened to see progress
11   towards quickly bringing a number of new housing opportunities online.
12      However, Intervenors write separately to raise concerns about the plan filed by the
13   City of Los Angeles on July 15. See Dkt. 149. Specifically, Intervenors are
14   concerned that the plan to allocate new housing and shelter options based on an
15   individual’s current location fails to take into account other critically important
16   factors, including a person’s susceptibility or vulnerability to COVID-19. Moreover,
17   the City’s plan simply identifies encampments and potential housing interventions,
18   seemingly without any consideration of whether the resources being created are
19   appropriate for the individuals to be housed or whether the residents of the targeted
20   encampments are the most in need of those resources.
21      While prioritizing the housing of individuals who are near freeways may have
22   made sense under different circumstances, the continued and accelerating spread of
23   COVID-19 and the recognition that the pandemic will continue for years demands that
24   the City, County and Court revisit this issue. The approach outlined by the City does
25   not reflect the seriousness of the current global pandemic and will divert critical
26   resources away from the City’s most vulnerable residents at the worst possible time.
27      The City’s strategy in adopting its location-based approach raises other concerns as
28   well. First, the City’s plan undermines the stated goal of this Court to reduce
     individuals’ exposure to pollution by 1) siting shelters near and in some instances
                                                        1
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
Case 2:20-cv-02291-DOC-KES Document 158 Filed 08/06/20 Page 3 of 14 Page ID #:2347



 1   directly next to freeways and 2) prioritizing proximity to freeways over all other
 2   environmental harms. The City’s strategy undermines other attempts to address
 3   systemic and institutional racism that has resulted in the burden of homelessness being
 4   disproportionately shouldered by Black and Brown communities in Los Angeles—
 5   disparities that are only increasing because of COVID-19, not lessening. The City’s
 6   approach also seems to give city council members unfettered power to target specific
 7   encampments, the results of which are demonstrated even in the limited information
 8   provided by the City about which encampments are targeted.
 9      In light of these concerns, Intervenors Los Angeles Community Action Network
10   and Los Angeles Catholic Worker request the Court and the Parties consider the
11   following questions and concerns about the City’s planned approach to allocating new
12   housing resources:
13          1. How does the City’s plan take into account the continued global
14             COVID-19 pandemic?
15      When Plaintiffs filed their lawsuit in March 2020, the City was not yet clearly in
16   the midst of a catastrophic and deadly pandemic. Even when this Court began to
17   focus its attention on health outcomes associated with the proximity to freeways, it
18   was not at all clear that the global health crisis would continue for this long or that
19   cases of COVID-19 would continue to increase at such a staggering rate. In fact, city
20   and county leaders were taking steps to reopen aspects of the economy, and there was
21   a sense that the crisis brought on by COVID-19 was waning.
22      Since then, however, it has become increasingly clear that the current pandemic is
23   likely to continue for years. While Intervenors applaud the new investments
24   committed by the City and County to create new housing and shelter opportunities for
25   people experiencing homelessness, Intervenors remain very concerned that the
26   continued focus on prioritizing individuals based on their present location, rather than
27   on their individual characteristics and vulnerabilities, is unwarranted and in fact,
28   undermines the City and County’s ability to address the current pandemic. The focus
     on location necessarily pulls focus and resources away from the City’s most
                                                        2
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
Case 2:20-cv-02291-DOC-KES Document 158 Filed 08/06/20 Page 4 of 14 Page ID #:2348



 1   vulnerable residents, including individuals who are over the age of 65 or who have
 2   medical conditions that make them more vulnerable and susceptible to COVID-19.
 3       Over the past five years, the number of individuals dying on the streets has
 4   increased steadily.1 While this trend would most certainly have continued even
 5   without COVID-19, the pandemic is exacerbating this crisis. Rates of infection of
 6   COVID-19 have continued to increase among people experiencing homelessness.2 As
 7   long as the pandemic continues, the City and County must focus energy and resources
 8   on housing individuals who are most at risk of COVID-19. This means targeting
 9   interventions that are most likely to bring people who are over 65 and have chronic
10   medical conditions inside.
11       Addressing the spread of COVID-19 also means prioritizing the use of individual
12   housing units over congregate shelters for the City’s most vulnerable residents.
13   Although bringing individuals inside, regardless of the setting, may have some public
14   health benefits for some people experiencing homelessness, congregate shelters have
15   been and continue to be the location of a number of significant outbreaks of COVID-
16   19.3 Rates of infection among people in congregate shelters in Los Angeles are
17
18
     1 Los Angeles Dept. of Public Health, Center for Health Impact Evaluation,
19
     “Recent Trends in Mortality Rates and Causes of Death Among People
20   Experiencing Homelessness in Los Angeles County,” October 2019, available at
21
     http://publichealth.lacounty.gov/chie/reports/HomelessMortality_CHIEBrief_Final
     .pdf
22   2
       See Los Angeles Times, “How Many Homeless People have COVID-19?”,
23   available at https://www.latimes.com/projects/california-coronavirus-cases-
     tracking-outbreak/homeless/, last accessed on August 6, 2020. According to the
24   last available data from August 3, 2020, 1,127 individuals experiencing
25   homelessness have tested positive for COVID-19.
     3 See Los Angeles Dept. of Public Health, Location and Demographics, Homeless
26
     Service Settings, available at
27   http://publichealth.lacounty.gov/media/Coronavirus/locations.htm#peh-settings last
28   accessed on August 6, 2020. The County’s publicly available data provides
     information about the location of residence for only approximately 1/3 of all
     individuals experiencing homelessness who have tested positive for COVID-19.
                                                        3
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
Case 2:20-cv-02291-DOC-KES Document 158 Filed 08/06/20 Page 5 of 14 Page ID #:2349



 1   significantly higher than among the general population. While the rates of infection
 2   of COVID-19 remain statistically similar for people experiencing homelessness and
 3   the general population 4, this is not true for people who are in congregate shelters,
 4   which account for a disproportionate number of cases of COVID-19 among people
 5   experiencing homelessness. There are currently reported cases of COVID-19 in at
 6   least nine of the City’s recreation center shelters and at least four A Bridge Home
 7   shelters. There are also hundreds of reported cases at other shelters throughout Los
 8   Angeles, and there have been significant outbreaks at among others, Union Rescue
 9   Mission, Lamp Village, Zahn Memorial Center, and shelters in other cities in Los
10   Angeles County. 5
11       Using congregate shelters during the pandemic may make sense for some
12   individuals experiencing homelessness, but the rates of infection in shelters illustrates
13   why it is not an appropriate solution for all individuals, especially those who are
14   particularly vulnerable to COVID-19. Yet the City’s plan as drafted focuses on
15   encampments, not people. Therefore, it does not appear to prioritize individuals who
16   are most in need, and it does not focus on the most appropriate ways to address those
17   needs. The focus on location, rather than on individuals and their particular needs and
18   risks, distracts from and undermines the City’s ability to assist the most vulnerable
19   members of our community, at a time when the City’s attention to this issue is a
20   matter of life and death.
21          2. How will the City’s plan address the chronic health impacts of
22             exposure to pollution?
23       When this Court issued its now-vacated order on May 22, 2020, requiring
24   individuals to be relocated from freeways, one of the justifications for the injunction
25   was to prevent the chronic health conditions caused by long-term exposure to
26
27   4 See Los Angeles Times, “How Many Homeless People have COVID-19?”,
28   available at https://www.latimes.com/projects/california-coronavirus-cases-
     tracking-outbreak/homeless/, last accessed on August 6, 2020.
     5
       Los Angeles Dept. of Public Health, supra note 3.
                                                        4
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
Case 2:20-cv-02291-DOC-KES Document 158 Filed 08/06/20 Page 6 of 14 Page ID #:2350



 1   particulate matter near freeways. See Dkt. 123 at 9. Although the Court has now
 2   vacated its May 22, 2020 order, see Dkt. 138, the City’s focus remains on displacing
 3   encampments near freeways, and the City has made it clear that it intends to prevent
 4   individuals from living near freeways, ostensibly in order to address the chronic
 5   health concerns raised by this Court.
 6      Despite the City’s stated concerns about the proximity to freeways, the City
 7   continues to build A Bridge Home projects near, and in some instances, directly
 8   adjacent to freeways. For example, El Puente, the City’s first A Bridge Home Shelter
 9   is immediately adjacent to the 101 freeway in Downtown Los Angeles. The Hope
10   shelter, located at 2801 Hope Street, s similarly immediately adjacent to the 110
11   freeway near downtown Los Angeles—one of the most heavily-traveled freeway
12   segments in the country. The shelter on Beacon Street in San Pedro, one of the City’s
13   newest A Bridge Home sites, is next to the 47 and 110 freeways. The Imperial shelter
14   in Watts is directly next to the Imperial Highway. The newest safe parking location
15   opening in Council District 4 and operated by the City and County, is located adjacent
16   to the 405 freeway. And in the City’s plan submitted to the Court, the City has
17   indicated its intent to use 16th and Maple for interim shelter. See Dkt. 149 at 4. The
18   placement of these shelters undermines the City’s argument that displacing people
19   from freeways is in their best interest, since placing interim housing directly adjacent
20   to freeways, and then forcing individuals near those same freeways to go into the
21   shelters (which often are even closer to freeways), does not reduce these individuals’
22   exposure to pollution.
23          Focusing solely on proximity to freeways as a proxy for exposure to
24   environmental harms also ignores the vast disparities in air quality that exist in Los
25   Angeles. These disparities have been well-documented and have existed for decades.
26   Moreover, environmental health disparities are frequently linked to racial
27
28


                                                        5
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
Case 2:20-cv-02291-DOC-KES Document 158 Filed 08/06/20 Page 7 of 14 Page ID #:2351



 1   segregation.6 In Los Angeles, communities of color, and in particular, communities
 2   of color in South and Southeast Los Angeles, are exposed to more environmental
 3   harms than white communities in other parts of Los Angeles.7 Prioritizing proximity
 4   to freeways throughout Los Angeles above any other consideration ignores the much
 5   deeper and systemic impacts of environmental racism, which has led to far greater
 6   rates of chronic health conditions among Black and Latinx people. The impact of this
 7   racial disparity is of even greater consequence during the current pandemic, since
 8   Latinx and Black people are far more likely to contract COVID-19, and are
 9   disproportionately likely to suffer negative health outcomes from the virus. 8
10          2. How will the court ensure that housing decisions are not politically-
11             motivated?
12       As part of its July 15, 2020 filing, the City provided some details about its plan to
13   offer new shelter and housing opportunities to individuals experiencing homelessness.
14   These details include lists of encampments in each council district, which the council
15   districts appear to have generated in response to a request to “identify[] the key
16   encampments within your district you want to have addressed by the Sheltering Plan.”
17   See Docket 153, Exhibit B. The City does not, however, provide any details about
18   how the “encampments” were identified or prioritized by individual City Council
19   members, and the prompt to council districts to identify encampments raises
20   considerable concerns.
21       First, as discussed above, targeting encampments based on location does not
22
     6
23     See e.g., Rachel Morello-Frosch, Russ Lopez, “The Riskcape and the Color Line:
     Examining the role of segregation in environmental health disparities,”
24   Environmental Research, Volume 102, Issue 2, October 2006.
     7
25     See e.g., Racial/Ethnic Disparities in Cumulative Environmental Health Impacts
     in California: Evidence from a Statewide Environmental Justice Screening Tool,
26
     Am. J. Public Health, November 2015; see also Cal EnviroScreen 3.0, available at
27   https://oehha.ca.gov/calenviroscreen/maps-data
     8
28     See Los Angeles Homeless Services Authority, COVID-19 Racial Equity
     Resource Guide, available at https://www.lahsa.org/documents?id=4499-covid-19-
     racial-equity-resource-guide.pdf.
                                                        6
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
Case 2:20-cv-02291-DOC-KES Document 158 Filed 08/06/20 Page 8 of 14 Page ID #:2352



 1   account for the needs and experiences of the people who are living in those
 2   encampments. By focusing on encampments rather than individuals, it undermines
 3   the ability to provide appropriate interventions to individuals in these encampments or
 4   to provide targeted interventions to other vulnerable populations. Moreover, targeting
 5   encampments that are prioritized by council members potentially exacerbates this
 6   issue. The City did not provide information about why these specific encampments
 7   have been identified as priorities; allowing council members to identify encampments,
 8   unfettered by any transparent or objective criteria, encourages council members to
 9   specially target “encampments” based on their own individual priorities, whether it be
10   the demands of housed constituents, businesses, donors, or others who may complain
11   about the presence of unhoused individuals in their neighborhoods. It places the
12   distribution of an incredibly scarce resource (housing and shelter beds) solely in the
13   hands of individual politicians—a system that has proven problematic for decades.
14       Even when there is objective criteria, in this case a priority for encampments
15   located with 500’ of freeways, it appears that some council members are categorizing
16   specific encampments as such, even when the encampments do not fit within the set
17   parameters. For example, Council District 13 identified an encampment at Echo Park
18   lake as being within 500’ feet of a freeway. See Dkt. 153-1 at p. 17. This is not
19   accurate. While the southern tip of Echo Park is within 500 feet of the 101 freeway,
20   the encampment itself is at the northern part of the park (as indicated by the address
21   for the encampment at Park Ave. and Glendale Blvd). See Exhibit A. This is well
22   outside the 500’ priority zone. It is worth noting that this encampment has been the
23   location of significant political pushback, and the Council Member has faced political
24   opposition to displacing the residents at the park. 9
25       Similarly, Council District 15 has identified a long-standing encampment at
26
27   9Emily Alpert Reyes, “Homeless People and activist protest at Echo Park Lake,
28   call for meeting with councilman,” Jan. 24, 2020, Los Angeles Times, available at
     https://www.latimes.com/california/story/2020-01-24/homeless-activists-protest-
     echo-park-lake
                                                        7
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
Case 2:20-cv-02291-DOC-KES Document 158 Filed 08/06/20 Page 9 of 14 Page ID #:2353



 1   Lomita Blvd. and McCoy St. as its number one priority and in doing so, categorized
 2   the encampment as being within 500’ of the freeway. See Dkt. 153-1 at p. 20. Again,
 3   this is not accurate. The eastern edge of the block of Lomita Blvd. that borders
 4   McCoy St. is within 500’ feet of the Harbor Freeway; however, the encampment,
 5   which according to the Council District’s plan includes 60-80 individuals, is primarily
 6   located at 253rd and McCoy. See Exhibit B. This is well outside the 500’ zone
 7   identified in this Court’s now-vacated preliminary injunction.
 8      Targeting specific encampments, as opposed to providing resources to individuals
 9   in are most in need, lends itself to political decision-making. In normal times, this is
10   problematic; in the middle of a pandemic, the consequences threaten to be even more
11   devastating.
12       As a result of this Court’s intervention and the City and County’s willingness to
13   cooperate and reach a historic agreement on funding, there are now significant funds
14   in Los Angeles committed to creating new housing and shelter opportunities for
15   people experiencing homelessness. At the same time, the global pandemic has
16   dramatically shifted the needs of the community, and while focusing on chronic health
17   conditions is an important goal, the current moment demands the City prioritize its
18   limited resources on the individuals who are most in need, rather than on the location
19   of encampments. Intervenors request the City and this Court reconsider the priorities
20   set out by the City in it its latest filing, and refocus these much-needed resources to
21   address the current crisis brought on by COVID-19.
22
23       //
24       //
25       //
26       //
27       //
28       //

                                                        8
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
     Case 2:20-cv-02291-DOC-KES Document 158 Filed 08/06/20 Page 10 of 14 Page ID
                                      #:2354


 1    Dated: August 6, 2020                          Respectfully submitted,
                                                     Legal Aid Foundation of Los Angeles
 2
 3                                                         /s/ Shayla Myers
 4                                                   Attorneys for Intervenors
 5
                                                     Schonbrun Seplow Harris & Hoffman LLP
 6
 7
                                                           /s/Catherine Sweetser
                                                     Attorneys for Intervenors
 8
 9                                                   Law Office of Carol A. Sobel
10                                                         /s/ Carol A. Sobel
11                                                   Attorneys for Intervenors
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         9
      ______________________________________________________________________________________________________
                     STATUS REPORT FROM LOS ANGELES INTERVENORS
Case 2:20-cv-02291-DOC-KES Document 158 Filed 08/06/20 Page 11 of 14 Page ID
                                 #:2355




                                     Exhibit A
        Case 2:20-cv-02291-DOC-KES Document 158 Filed 08/06/20 Page 12 of 14 Page ID
                                         #:2356

CD 13 Priority 1
  Echo Park Lake


     Park Avenue & Glendale
     Boulevard

Distance from Echo Park
encampment to Hollywood
Freeway is approximately
1500 feet.
Case 2:20-cv-02291-DOC-KES Document 158 Filed 08/06/20 Page 13 of 14 Page ID
                                 #:2357




                               Exhibit B
        Case 2:20-cv-02291-DOC-KES Document 158 Filed 08/06/20 Page 14 of 14 Page ID
                                         #:2358

CD 15 Priority 1
  Lomita and McCoy encampment


     Approximately 500 feet from
     Harbor Freeway

Distance from Lomita Blvd.
and McCoy St. to Harbor
freeway is more than 500 feet.
